Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim of US 11,006,7161. An apparatus comprising: 
a case; and 
a handle assembly secured to the case and including: 
a handle; 
a left strap secured to the handle and the case;
a right strap secured to the handle opposite the left strap and secured to the case; 
a first left element secured to the left strap; 
a second left element secured to the case, the first left element and second left element having a magnetic attraction to one another; 
a first right element secured to the right strap; and

a second right element secured to the case, the first right element and second right element having a magnetic attraction to one another, 

wherein the case defines a recess, the left strap and the right strap secured to the case within the recess.

7. The apparatus of claim 3, 
wherein the left strap includes a second portion extending from the first portion to the handle, the second portion being folded when the first left element is in contact with the second left element.

13... drawing the handle inwardly by the magnetic attraction of the first left element to the second left element and the magnetic attraction of the first right element to the second right element further comprises folding the second portion.
Claim of this instant application:
1. An apparatus comprising: 
a case; and 
a handle assembly secured to the case and including: 
a handle; 
a left strap secured to the handle and the case; 
a right strap secured to the handle opposite the left strap and secured to the case; 
a first left element secured to the left strap; 
a second left element secured to the case, the first left element and second left element having a magnetic attraction to one another; 
a first right element secured to the right strap; and 
a second right element secured to the case, the first right element and second right element having a magnetic attraction to one another; 






wherein when the first left element is engaged with the second left element, a portion of the left strap is folded over and positioned to the left of the second left element; and

wherein when the first right element is engaged with the second right element, a portion of the right strap is folded over and positioned to the right of the second right element.  



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,006,716. Although the claims at issue are not identical, they are not patentably distinct from each other because at least the limitation of claim 1 are taught by claims 7 and 13 which teaches both the first and second right elements are folded over when to the right and left elements. 

Claims 1-20 would be allowed if a terminal disclaimer is filed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733